Citation Nr: 1737099	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel

INTRODUCTION

The Veteran served active duty in the United States Air Force from May 1992 to January 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In April 2014 and July 2016, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's April 2014 and July 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claims file has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

The Veteran's pseudofolliculitis barbae has been manifested by three characteristics of disfigurement: surface contour of scar elevated or depressed on palpation; skin hypo- or hyper-pigmented in an area exceeding sex square inches (39 sq. cm.); and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding sex square inches (39 sq. cm.).  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155, 5103, 5107  (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.16, 4.118, Diagnostic Codes 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in July 2016.  With respect to the issues decided, the Board instructed the RO to: (1) obtain color photographs from the Veteran's June 3, 2014 VA dermatology outpatient visit and associate them with the evidentiary record; (2) obtain updated VA treatment records since May 2016 and associate with the evidentiary record; and (3) readjudicate the claims. 

The color photographs used in the Veteran's VA dermatology outpatient visit in February 26, 2014 and referenced in a June 3, 2014 dermatology outpatient visit were associated with the evidentiary record.  VA confirmed that the pictures are the same and were used as reference for the June 3, 2014 examination; no new photographs were taken.  VA also associated updated VA treatment records with the evidentiary record.  The issues were readjudicated in a May 2017 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice dated June 2008 in regards to the Veteran's pseudofolliculitis barbae.  Therefore, the duty to notify has been met.  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  The Veteran was also afforded a VA examination for pseudofolliculitis barbae in January 2009 and June 2014, which are associated with the evidentiary record.  Therefore, the duty to assist has been met.

Increased Rating for Pseudofolliculitis Barbae

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. § 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.   

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's pseudofolliculitis barbae is currently rated as 30 percent disabling under Diagnostic Code 7800.

Under the applicable criteria, the Schedule of Ratings- Skin, Diagnostic Code 7800, provides for a 10 percent rating for one characteristic of disfigurement; a 30 percent rating where there is disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement; and a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.

Note (1) provides that the 8 characteristics of disfigurement are: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

Additionally, the Board has considered Diagnostic Code 7804 concerning unstable or painful scars and 7806 concerning dermatitis or eczema.  Neither of these codes would allow for a higher rating than the 30 percent that the Veteran has currently obtained.  Therefore, Diagnostic Code 7800 is most appropriate for this case as it is most beneficial to the Veteran.  

Under DC 7800, there is no indication of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement, for a 50 percent rating.

The Veteran's service treatment records show that the Veteran's physical entry examination was silent for skin disorders, and the Veteran received treatment for pseudofolliculitis barbae while in service.  

In January 2009, a VA examination reported pseudofolliculitis barbae in the beard area with itching.  The report on examination notes no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  However, crusting and a skin lesions, not associated with systemic disease or connected with a nervous condition, were noted.  The examiner noted pseudofolliculitis barbae on 2 percent of the exposed area.

The record shows that the Veteran has regularly been prescribed a topical medication to help his symptoms and has been advised to trim his hair instead of shaving.   VA treatment records dated June 2007 documented pseudofolliculitis barbae on the head and neck with irregular patch of slight hypopigmentation and some hyperpigmented changes.  VA treatment records dated March 2013 document pseudofolliculitis barbae with chronic, post-inflammatory hyperpigmentation in the beard area but no lesions.  VA medical records dated February 2014 document pseudofolliculitis barbae with hyperpigmentation.  

Further, there are photographs submitted by the Veteran I March and September 2013 and in connection with treatment from February 2014.
In March 2013, the Veteran testified before the Board that his pseudofolliculitis barbae has caused scarring and discoloration, and that he has many bumps covering underneath his whole chin, sides of his, and up the front of his face.  Further, Veteran testified that he experiences constant pain, irritation, and itching, and must use topical medication daily or his symptoms will get worse.  

In June 2014, a VA examination reported pseudofolliculitis barbae on the chin and neck with hypermentation and scars on lower beard.  The examiner noted pseudofolliculitis barbae on 6 percent of exposed neck and 5 percent of the entire body (approximately 200 sq. cm. hypo or hyperpigmented, approximately 100 sq. cm. abnormal textures).  The examiner noted that the area was tender to touch, painful scarring, elevated scarring with abnormal color and texture but no asymmetry.  Examiner noted that the Veteran had five or more painful scars but none that were unstable or painful and unstable.  Further, examiner asserted that the pseudofolliculitis barbae did not involve other significant findings, such as muscle or nerve damage, and did not result in functional limitations.  

Once VA provides an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds the January 2009 and June 2014 examinations to be adequate as they both take into account the record and Veteran's reports of symptoms.  However, the June 2014 opinion is more probative as it is more detailed and included review of treating provider photographic evidence in addition to an in-person examination.   

The Board has also considered the Veteran's testimony that he experiences constant itching, pain and tenderness to the touch, and has raised and discolored bumps on his neck, chin, and face.  The Board has considered the Veteran's representative's argument that the Veteran's pseudofolliculitis barbae is entitled to a higher rating due to severe pain and disfiguring scars that are elevated and too numerous to count.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, such as the evaluation of the eight characteristics of disfigurement and etiology, falls outside the realm of common knowledge of a lay person.  

Further, the Board finds that the VA medical examiner in the June 2014 examination adequately addressed the Veteran's pain and scars in his report.  Specifically, the examiner noted that the Veteran "describes the pain as sharp, tender to touch, and distributed over all of the face/neck popular scars" and describes "[a]lmost all the scars are elevated up to about 1 mm and too numerous to count."  Therefore, the Board finds that the June 2014 examination, which has been given great weight, adequately included the Veteran's lay testimony of pain and disfigurement.       

The evidentiary record supports that the Veteran's pseudofolliculitis barbae has been manifested by three characteristics of disfigurement.  First, the surface contour of scar elevated or depressed on palpation, is documented in the June 2014 VA examination and through the Veteran's testimony of raised bumps on his neck and face.  Second, the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  This is documented in the June 2014 VA examination reporting approximately 200 cm sq. hypo or hyperpigmented skin and further collaborated with photographs in the Veteran's treatment record.  Third, the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), is documented in the June 2014 VA examination reporting approximately 100 sq. cm. abnormal textures and, again, further collaborated with photographs in the Veteran's treatment record.  

Accordingly, the preponderance of the evidence is for a rating of 30 percent, but no more, for the Veteran's service-connected pseudofolliculitis barbae. This decision is in accordance with giving the Veteran the benefit of the doubt.   Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 .



Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's pseudofolliculitis barbae, the Veteran reported having suffered itching, pain and tenderness to the touch, and hyperpigmentation and scar elevation that he perceived as disfiguring, symptoms appropriately contemplated under a 30 percent rating. 

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total Disability Based on Individual Unemployability (TDIU) Consideration

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected pseudofolliculitis barbae.  The Board acknowledges that the Veteran's symptoms can negatively impact him as it causes irritation; however, he remains gainfully employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


